DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).

Specification
The use of the terms Wi-Fi, WiMax, Wi Fi, each of which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore each term should be capitalized entirely wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  “comprising.” Should be “comprising:”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “comprising;” Should be “comprising:”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  “configured to;” Should be “configured to:”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,252,668 B2 to Nory et al. (“Nory”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is genus to Nory.  
See the table below for a mapping of the claims of the instant application to those of Nory.  Differences between the instant application and Nory are underlined.  

Instant Application					Nory
1. (Currently Amended) A method performed by a user equipment, UE, (10) for communicating in a wireless communication network, the method comprising. receiving (212) a wake-up signal with a multibit indication from a radio network node (12), wherein the multibit indication comprises a first bit indicating to start or not to start, for a first cell, an on-duration timer at one or more of the next occurrence of an on-duration, and a second bit indicating to apply dormancy or non-dormancy behavior on a second cell at the next occurrence of an on-duration for the second cell; and performing (213) an action related to the wake-up signal taking the received multibit indication into account.
1. A method performed by a user equipment, UE, for communicating in a wireless communication network, the method comprising: receiving a wake-up signal with a multibit indication from a radio network node, wherein the multibit indication comprises a first bit only indicating to start or not to start, for a first cell, an on-duration timer at one or more of the next occurrence of an on-duration, and a second bit, different from the first bit, only indicating to apply dormancy or non-dormancy behavior on a second cell at the next occurrence of an on-duration for the second cell; and performing an action related to the wake-up signal taking the received multibit indication into account.
2. (Original) The method according to claim 1, wherein the first cell is a primary cell, and the second cell is a secondary cell.

2. The method according to claim 1, wherein the first cell is a primary cell, and the second cell is a secondary cell.
3. (Currently Amended) The method according to claim 1, wherein performing the action comprises initiating a timer or not based on the multibit indication and/or entering a state or not based on the multibit indication.
3. The method according to claim 1, wherein performing the action comprises initiating a timer or not based on the multibit indication and/or entering a state or not based on the multibit indication.
4. (Original) The method according to claim 3, wherein the timer relates to entering dormancy state or coming out from dormancy state.
4. The method according to claim 3, wherein the timer relates to entering dormancy state or coming out from dormancy state.
5. (Currently Amended) The method according to claim 1, wherein performing the action comprises staying in Discontinuous reception, DRX, when the on-duration timer is not started, and when in DRX, stopping physical downlink control channel, PDCCH, monitoring on the first cell and the second cell, and stopping channel state information, CSI, measurement and reporting for the first cell and the second cell.
5. The method according to claim 1, wherein performing the action comprises staying in Discontinuous reception, DRX, when the on-duration timer is not started, and when in DRX, stopping physical downlink control channel, PDCCH, monitoring on the first cell and the second cell, and stopping channel state information, CSI, measurement and reporting for the first cell and the second cell.
6. (Currently Amended) The method according to claim 1, wherein performing the action comprises, when dormancy behaviour is indicated, stopping physical downlink control channel, PDCCH, monitoring on the second cell and continuing channel state information, CSI, measurements and reporting for the second cell.
6. The method according to claim 1, wherein performing the action comprises, when dormancy behaviour is indicated, stopping physical downlink control channel, PDCCH, monitoring on the second cell and continuing channel state information, CSI, measurements and reporting for the second cell.
7. (Currently Amended) The method according to claim 1, wherein performing the action comprises, when dormancy behaviour is indicated, switching to a Bandwidth part, BWP, with no physical downlink control channel, PDCCH, monitoring on the second cell.
7. The method according to claim 1, wherein performing the action comprises, when dormancy behaviour is indicated, switching to a Bandwidth part, BWP, with no physical downlink control channel, PDCCH, monitoring on the second cell.
8. (Currently Amended) The method according to claim 1, wherein receiving the wake-up signal comprises monitoring a downlink control indicator, DCI, format based on physical downlink control channel, PDCCH, outside active time.
8. The method according to claim 1, wherein receiving the wake-up signal comprises monitoring a downlink control indicator, DCI, format based on physical downlink control channel, PDCCH, outside active time.
9. (Currently Amended) A method performed by a radio network node for handling communication of a user equipment, UE, (10) in a wireless communication network, the method comprising; transmitting (222) a wake-up signal with a multibit indication to the UE (10), wherein the multibit indication comprises a first bit indicating to start or not to start, for a first cell, an on-duration timer at one or more of the next occurrence of an on-duration, and a second bit indicating to apply dormancy or non-dormancy behavior on a second cell at the next occurrence of an on-duration for the second cell.
10. A method performed by a radio network node for handling communication of a user equipment, UE, in a wireless communication network, the method comprising: transmitting a wake-up signal with a multibit indication to the UE, wherein the multibit indication comprises a first bit only indicating to start or not to start, for a first cell, an on-duration timer at one or more of the next occurrence of an on-duration, and a second bit, different from the first bit, only indicating to apply dormancy or non-dormancy behavior on a second cell at the next occurrence of an on-duration for the second cell.
10. (Original) The method according to claim 9, wherein the first cell is a primary cell, and the second cell is a secondary cell.

11. The method according to claim 10, wherein the first cell is a primary cell, and the second cell is a secondary cell.
11. (Currently Amended) The method according to claim 9, wherein the indication is related to initiating a timer or not based on the multibit indication and/or entering a state or not based on the multibit indication.
12. The method according to claim 10, wherein the indication is related to initiating a timer or not based on the multibit indication and/or entering a state or not based on the multibit indication.

12. (Original) The method according to claim 11, wherein the timer relates to entering dormancy state or coming out from dormancy state.
13. The method according to claim 12, wherein the timer relates to entering dormancy state or coming out from dormancy state.
13. (Currently Amended) A computer program product comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 as performed by the user equipment or radio network node, respectively.
9. A computer program product stored on a non-transitory computer-readable storage medium comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 as performed by the user equipment or radio network node, respectively.
14. (Currently Amended) A computer-readable storage medium storing a computer program product comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 as performed by the user equipment or radio network node, respectively.

9. A computer program product stored on a non-transitory computer-readable storage medium comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 as performed by the user equipment or radio network node, respectively.
15. (Currently Amended) A user equipment, UE, (10) for communicating in a wireless communication network, wherein the UE (10) is configured to: receive a wake-up signal with a multibit indication from a radio network node (12), wherein the multibit indication comprises a first bit indicating to start or not to start, for a first cell, an on-duration timer at one or more of the next occurrence of an on-duration, and a second bit indicating to apply dormancy or non-dormancy behavior on a second cell at the next occurrence of an on-duration for the second cell; and perform an action related to the wake-up signal taking the received multibit indication into account.

14. A user equipment, UE, for communicating in a wireless communication network, the UE comprising: processing circuitry configured to: receive a wake-up signal with a multibit indication from a radio network node, wherein the multibit indication comprises a first bit only indicating to start or not to start, for a first cell, an on-duration timer at one or more of the next occurrence of an on-duration, and a second bit, different from the first bit, only indicating to apply dormancy or non-dormancy behavior on a second cell at the next occurrence of an on-duration for the second cell; and perform an action related to the wake-up signal taking the received multibit indication into account.
16. (Currently Amended) The UE (10) according to claim 15, wherein the first cell is a primary cell, and the second cell is a secondary cell.

15. The UE according to claim 14, wherein the first cell is a primary cell, and the second cell is a secondary cell.
17. (Currently Amended) The UE (10) according to claim 15, wherein the action comprises initiating a timer or not based on the multibit indication and/or entering a state or not based on the multibit indication.

16. The UE according to claim 14, wherein the action comprises initiating a timer or not based on the multibit indication and/or entering a state or not based on the multibit indication.
18. (Currently Amended) The UE (10) according to claim 17, wherein the timer relates to entering dormancy state or coming out from dormancy state.

17. The UE according to claim 16, wherein the timer relates to entering dormancy state or coming out from dormancy state.
19. (Currently Amended) The UE (10) according to claim 15 wherein the UE (10) is configured to stay in Discontinuous reception, DRX, when the on- duration timer is not started, and when in DRX, configured to stop physical downlink control channel, PDCCH, monitoring on the first cell and the second cell, and to stop channel state information, CSI, measurement and reporting for the first cell and the second cell.

18. The UE according to claim 14 wherein the processing circuitry is configured to stay in Discontinuous reception, DRX, when the on-duration timer is not started, and when in DRX, configured to stop physical downlink control channel, PDCCH, monitoring on the first cell and the second cell, and to stop channel state information, CSI, measurement and reporting for the first cell and the second cell.
20. (Currently Amended) The UE (10) according to any of the claims 15 19claim 15, wherein the UE (10) is configured to, when dormancy behaviour is indicated, stop physical downlink control channel, PDCCH, monitoring on the second cell and to continue channel state information, CSI, measurements and reporting for the second cell.

19. The UE according to claim 14, wherein the processing circuitry is configured to, when dormancy behaviour is indicated, stop physical downlink control channel, PDCCH, monitoring on the second cell and to continue channel state information, CSI, measurements and reporting for the second cell.
21. (Currently Amended) The UE (10) according to claim 15, wherein the UE (10) is configured to, when dormancy behaviour is indicated, switch to a Bandwidth part, BWP, with no physical downlink control channel, PDCCH, monitoring on the second cell.

20. The UE according to claim 14, wherein the processing circuitry is configured to, when dormancy behaviour is indicated, switch to a Bandwidth part, BWP, with no physical downlink control channel, PDCCH, monitoring on the second cell.
22. (Currently Amended) The UE (10) according to any of the claims 15 21claim 15, wherein the UE (10) is configured to, receive the wake-up signal by monitoring a downlink control indicator, DCI, format based on physical downlink control channel, PDCCH, outside active time.

21. The UE according to claim 14, wherein the processing circuitry is configured to, receive the wake-up signal by monitoring a downlink control indicator, DCI, format based on physical downlink control channel, PDCCH, outside active time.
23. (Currently Amended) A radio network node for handling communication of a user equipment, UE, (10) in a wireless communication network, wherein the radio network node is configured to; transmit a wake-up signal with a multibit indication to the UE, wherein the multibit indication comprises a first bit indicating to start or not to start, for a first cell, an on-duration timer at one or more of the next occurrence of an on-duration, and a second bit indicating to apply dormancy or non-dormancy behavior on a second cell at the next occurrence of an on- duration for the second cell.

22. A radio network node for handling communication of a user equipment, UE, in a wireless communication network, the radio network node comprising: processing circuitry configured to: transmit a wake-up signal with a multibit indication to the UE, wherein the multibit indication comprises a first bit only indicating to start or not to start, for a first cell, an on-duration timer at one or more of the next occurrence of an on-duration, and a second bit, different from the first bit, only indicating to apply dormancy or non-dormancy behavior on a second cell at the next occurrence of an on-duration for the second cell.
24. (Original) The radio network node according to claim 23, wherein the first cell is a primary cell, and the second cell is a secondary cell.
23. The radio network node according to claim 22, wherein the first cell is a primary cell, and the second cell is a secondary cell.
25. (Currently Amended) The radio network node according to claim 23, wherein the indication is related to initiating a timer or not based on the multibit indication and/or entering a state or not based on the multibit indication.

24. The radio network node according to claim 22, wherein the indication is related to initiating a timer or not based on the multibit indication and/or entering a state or not based on the multibit indication.
26. (Original) The radio network node according to claim 25, wherein the timer relates to entering dormancy state or coming out from dormancy state.
25. The radio network node according to claim 24, wherein the timer relates to entering dormancy state or coming out from dormancy state.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because with regards to claim 13, it is directed to a program per se, and with regards to claim 14, the broadest reasonable interpretation of a computer-readable storage medium includes transitory signaling.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: with respect to claims 15-22, the structural components which are comprised within the UE that carry out the claimed functional language, and with respect to claims 23-26, the structural components which are comprised within the radio network node that carry out the claimed functional language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a) as being anticipated by U.S. Publication No. 2019/0254110 A1 to He et al. (“He”) [provided by Applicant].

As to claim 1, He discloses a method performed by a user equipment, UE, for communicating in a wireless communication network (paras. 0177, 0188, 0262), the method comprising. receiving  a wake-up signal with a multibit indication from a radio network node, wherein the multibit indication comprises a first bit indicating to start or not to start, for a first cell, an on-duration timer at one or more of the next occurrence of an on-duration, and a second bit indicating to apply dormancy or non-dormancy behavior on a second cell at the next occurrence of an on-duration for the second cell (fig. 18, para. 0177, 0188, 0262, UE detects WUS from gNB, WUS pertains to data transmission to or from the UE in a next DRX cycle in the on duration, DCI format providing WUS includes each bit (i.e. first and second bit) of a bitmap corresponds to a configured SCell (para. 0225, UE activates several SCells) and indicates whether or not the UE wakes up (i.e. on duration) for the SCell in the following DRX cycle, WUS provides length of onDurationTimer and DRX cycle duration, and information  for the following DRX cycle (i.e. onDurationTimer corresponds to the next DRX cycle when UE wakes up)); and performing an action related to the wake-up signal taking the received multibit indication into account (para. 0225, 0262, UE wakes up for receptions/transmissions due to WUS, and is involved in switching of SCell states; para. 0211, after waking up, UE starts inactivity timer).

As to claim 2, He further discloses the method according to claim 1, wherein the first cell is a primary cell, and the second cell is a secondary cell (para. 0229, WUS for both PCell and SCells).

As to claim 3, He further discloses the method according to claim 1, wherein performing the action comprises initiating a timer or not based on the multibit indication and/or entering a state or not based on the multibit indication (para. 0211, after waking up, UE starts inactivity timer).

As to claim 4, He further discloses the method according to claim 3, wherein the timer relates to entering dormancy state or coming out from dormancy state (para. 0211, inactivity-timer determines a duration that the UE waits to detect a DCI format, after a last DCI format detection, and if the UE does not detect a DCI format before the inactivity timer expires, the UE can go back to sleep).

As to claim 5, He further discloses the method according to claim 1, wherein performing the action comprises staying in Discontinuous reception, DRX, when the on-duration timer is not started (fig. 18, DRX Cycle where On Duration ends), and when in DRX, stopping physical downlink control channel, PDCCH, monitoring on the first cell and the second cell, and stopping channel state information, CSI, measurement and reporting for the first cell and the second cell (para. 0255, When the amount of traffic becomes low, to avoid spending significant amount of time and energy monitoring PDCCH on all activated SCells and the PCell, SCells can be switched to a dormant state or a deactivated state…within a DRX cycle; para. 0348, When a UE detects a DCI format in a PDCCH that schedules a PDSCH or a PUSCH and indicates a wake-up or activation for a SCell in the active time of current DRX cycle, the UE starts aperiodic CSI-RS measurements on CSI-RS resources configured by RRC on the SCell (i.e. it was not measuring before); para. 0262, CSI-RS pertains to each SCell for the UE to measure and report).

As to claim 6, He further discloses the method according to claim 1, wherein performing the action comprises, when dormancy behaviour is indicated, stopping physical downlink control channel, PDCCH, monitoring on the second cell and continuing channel state information, CSI, measurements and reporting for the second cell (para. 0222, If a SCell is deactivated, a UE neither transmits nor receives (para. 0088, data information, DCI, transmitted over PDCCH) on the SCell. An exception is for CSI-RS reception if the SCell is in a dormant state as defined in LTE operation).

As to claim 7, He further discloses the method according to claim 1, wherein performing the action comprises, when dormancy behaviour is indicated, switching to a Bandwidth part, BWP, with no physical downlink control channel, PDCCH, monitoring on the second cell (para. 0212, When a UE is configured bandwidth adaptation, the UE monitors PDCCH only on an active DL BWP. A BWP inactivity timer (independent from the DRX inactivity-timer) is used to switch the active BWP to the default BWP; para. 0263, default BWP on SCell (i.e. no monitoring on SCell)).

As to claim 8, He further discloses the method according to claim 1, wherein receiving the wake-up signal comprises monitoring a downlink control indicator, DCI, format based on physical downlink control channel, PDCCH, outside active time (In one example for a UE in the RRC_IDLE or RRC_INACTIVE state, a WUS can be provided by one or more of a SIB; a PDCCH that includes a DCI format scheduling a SIB).

As to claim 9, He discloses a method performed by a radio network node for handling communication of a user equipment, UE, in a wireless communication network, the method comprising (paras. 0177, 0188, 0262); transmitting a wake-up signal with a multibit indication to the UE, wherein the multibit indication comprises a first bit indicating to start or not to start, for a first cell, an on-duration timer at one or more of the next occurrence of an on-duration, and a second bit indicating to apply dormancy or non-dormancy behavior on a second cell at the next occurrence of an on-duration for the second cell (fig. 18, para. 0177, 0188, 0262, UE detects WUS from gNB, WUS pertains to data transmission to or from the UE in a next DRX cycle in the on duration, DCI format providing WUS includes each bit (i.e. first and second bit) of a bitmap corresponds to a configured SCell (para. 0225, UE activates several SCells) and indicates whether or not the UE wakes up (i.e. on duration) for the SCell in the following DRX cycle, WUS provides length of onDurationTimer and DRX cycle duration, and information  for the following DRX cycle (i.e. onDurationTimer corresponds to the next DRX cycle when UE wakes up)).

As to claim 10, He further discloses the method according to claim 9, wherein the first cell is a primary cell, and the second cell is a secondary cell  (para. 0229, WUS for both PCell and SCells).

As to claim 11, He further discloses the method according to claim 9, wherein the indication is related to initiating a timer or not based on the multibit indication and/or entering a state or not based on the multibit indication  (para. 0211, after waking up, UE starts inactivity timer).

As to claim 12, He further discloses the method according to claim 11, wherein the timer relates to entering dormancy state or coming out from dormancy state (para. 0211, inactivity-timer determines a duration that the UE waits to detect a DCI format, after a last DCI format detection, and if the UE does not detect a DCI format before the inactivity timer expires, the UE can go back to sleep).

As to claim 13, He further discloses a computer program product comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 as performed by the user equipment or radio network node, respectively (para. 0014).

As to claim 14, He further discloses a computer-readable storage medium storing a computer program product comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to any one of the claims 1 to 12claim 1 as performed by the user equipment or radio network node, respectively (para. 0014).
	As to claims 15-22, see similar rejections to claims 1-14, respectively.
	As to claims 23-26, see similar rejections to claims 9-12, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463